DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-14, 16, 18-20, 22-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2020/0286387) in view of Kegelman (US 2021/0046932), Rothoff (US 2016/0334805), and Hyun (US 2019/0337515)
As to claim 1 Zhou discloses a method of controlling a vehicle, comprising the steps of:
identifying a lead vehicle with at least one sensor on the vehicle(Paragraph 61 “The vehicle status data 280 may include information about the first vehicle 100 that may be used by the following module 220 of the second vehicle 100 to follow the first vehicle 100.”); 
tracking the lead vehicle with the at least one sensor (Paragraph 61 “At 340, the following module 220 of the second vehicle 100 receives vehicle status data 280 data from the following module of the first vehicle 100. The vehicle status data 280 may have been transmitted by the following module 220 in response to the request to follow.”); and 
tracking the lead vehicle includes distinguishing the lead vehicle from at least one other vehicle (Paragraph 50-51” Continuing to FIG. 9b, the lane change module 225 has stopped following the leader vehicle 915a, and the leader 915a has merged into the lane 910b. After the operator of the vehicle 915b determines that the vehicle 915c has passed, the operator may increase the speed of the vehicle 915b and may merge into the lane 910b.”).
Zhou teaches maintaining the vehicle at a predetermined following position from the lead vehicle based on a position of the lead vehicle (Abstract “The following vehicle may then use the information, along with sensor data such as images of the rear of the leading vehicle, to follow the leading vehicle from a following distance.”) 
Zhou does not explicitly disclose maintaining a vehicle at a predetermined following position for the lead vehicle based on a terrain adjacent at least one of the vehicle or the lead vehicle.
Kegel man teaches maintaining a vehicle at a predetermined following position for the lead vehicle based on a terrain adjacent at least one of the vehicle or the lead vehicle (Paragraph 56 “In some circumstances, the NOC may provide specific control parameters such as a target gap. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc.”).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of determining a terrain on an adjacent vehicle for the purpose of controlling the vehicle to maintain a distance from the lead vehicle.
Zhou does not explicitly disclose wherein distinguishing the lead vehicle from the at least one other vehicle includes generating a predicted location of the lead vehicle and comparing the predicted location of the lead vehicle with a location of an unidentified vehicle
Rothoff teaches a method wherein distinguishing the lead vehicle from the at least one other vehicle includes generating a predicted location of the lead vehicle and comparing the predicted location of the lead vehicle with a location of an unidentified vehicle (Paragraph 33 “Thereby the lead vehicle may use data from sensors located in many vehicles when controlling the movement of the group as a whole. Purely as an example, an object may be located such that the sensor of the additional vehicle is able to detect it, while the sensor of the lead vehicle is unable to detect the object, since the additional vehicle hides it. Since the group utilizes data from sensors of many vehicles, the group as a whole can consider the object.”, Paragraph 35 “The group may be controllable so as to move as one body also when a foreign object, still-standing or moving, is present within a boundary of the group. The group may for example consider a vehicle being driven in a non-autonomous mode, i.e., by a driver. The foreign object may, at least temporarily, be located within the outer boundary of the group. If the foreign object is the vehicle being driven in a non-autonomous mode, the group may move around that vehicle, as both that vehicle and the group move forward on the road. If the foreign object is a still-standing or a slow-moving object, the vehicle may overtake that foreign object. Examples are given above.”)
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of distinguishing the lead vehicle from other vehicles for the purpose of forming a platoon.	
Zhou does not explicitly disclose wherein the unidentified vehicle is identified as the lead vehicle based on a determination that the unidentified vehicle is located within a predetermined distance of the predicted location of the vehicle (Paragraph 75 “In response to the target vehicle 303 being present between the host vehicle 301 and the blind spot 302, the autonomous driving apparatus 22 predicts a path of the target vehicle 303 in the blind spot 302. In response to the target vehicle 303 being out of the longitudinal angle of view of the camera 304, the autonomous driving apparatus 22 controls the host vehicle 301 based on the predicted path of the target vehicle 303.”)
Hyun teaches  wherein the unidentified vehicle is identified as the lead vehicle based on a determination that the unidentified vehicle is located within a predetermined distance of the predicted location of the vehicle (Paragraph 75 “In response to the target vehicle 303 being present between the host vehicle 301 and the blind spot 302, the autonomous driving apparatus 22 predicts a path of the target vehicle 303 in the blind spot 302. In response to the target vehicle 303 being out of the longitudinal angle of view of the camera 304, the autonomous driving apparatus 22 controls the host vehicle 301 based on the predicted path of the target vehicle 303.”)
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of using the predicted location of the lead vehicle for the purpose of maintaining a safe distance between the lead and the host vehicle.
As to claim 4 Hyun teaches a method wherein the unidentified vehicle is eliminated as the lead vehicle when the unidentified vehicle is not located within a predetermined range of the predicted location of the lead vehicle (Figure 1).
As to claim 6 Kegelman teaches a method wherein the predicted location is based on a last know speed and direction of the first lead vehicle (Paragraph 55).
As to claim 7 Kegelman teaches a method including delaying a change in speed of the vehicle based on a predetermined time from a last tracking of the lead vehicle (Paragraph 24, Figure 6-7).
As to claim 8 Kegelman teaches a method wherein maintaining the vehicle at the predetermined following position includes monitoring a characteristic of the terrain adjacent at least one the vehicle and the lead vehicle and varying a speed of the vehicle based on the characteristic of terrain (Paragraph 56).
As to claim 9 Kegelman teaches a method wherein monitoring the characteristic of the terrain includes monitoring at least one of a slope of the terrain or a surface property of the terrain (Paragraph 56).
As to claim 10 Kegelman teaches a method wherein the terrain adjacent the vehicle and the lead vehicle includes a terrain between the vehicle and the lead vehicle (Paragraph 56, 76).
As to claim 11 Kegelman teaches a method wherein maintaining the vehicle at the predetermined following position includes delaying movement of the vehicle from advancement along a terrain until the first lead vehicle traversed a predetermined piece of the terrain(Paragraph 24, Figure 6-7).
As to claim 12 Zhou discloses a method wherein the at least one sensor includes at least one camera (Paragraph 32).
As to claim 13 Zhou discloses a method wherein the at least one sensor includes at least one radar sensor (Paragraph 98).
As to claim 14 Zhou discloses a method wherein the at least one sensor includes at least one lidar sensor (Paragraph 32).

As to claim 16 Zhou discloses a control system for a vehicle comprising:
at least one sensor (Paragraph 98 “As an example, in one or more arrangements, the sensor system 120 can include one or more radar sensors 123, one or more LIDAR sensors 124, one or more sonar sensors 125, and/or one or more cameras 126. In one or more arrangements, the one or more cameras 126 can be high dynamic range (HDR) cameras or infrared (IR) cameras.”);
a controller associated with the at least one sensor and configured to perform the following steps:
identifying a first lead vehicle with at least one sensor on the vehicle(Paragraph 61 “The vehicle status data 280 may include information about the first vehicle 100 that may be used by the following module 220 of the second vehicle 100 to follow the first vehicle 100.”); 
tracking the first lead vehicle with the at least one sensor (Paragraph 61 “At 340, the following module 220 of the second vehicle 100 receives vehicle status data 280 data from the following module of the first vehicle 100. The vehicle status data 280 may have been transmitted by the following module 220 in response to the request to follow.”); and 
tracking the lead vehicle includes distinguishing the lead vehicle from at least one other vehicle (Paragraph 50-51” Continuing to FIG. 9b, the lane change module 225 has stopped following the leader vehicle 915a, and the leader 915a has merged into the lane 910b. After the operator of the vehicle 915b determines that the vehicle 915c has passed, the operator may increase the speed of the vehicle 915b and may merge into the lane 910b.”).
Zhou teaches maintaining the vehicle at a predetermined following position from the lead vehicle based on a position of the lead vehicle (Abstract “The following vehicle may then use the information, along with sensor data such as images of the rear of the leading vehicle, to follow the leading vehicle from a following distance.”) 
Zhou does not explicitly disclose maintaining the vehicle at a predetermined following distance from the first leas vehicle based on a position of the first lead vehicle and a terrain adjacent the vehicle and the first lead vehicle
Kegelman teaches maintaining the vehicle at a predetermined following distance from the first leas vehicle based on a position of the first lead vehicle and a terrain adjacent the vehicle and the first lead vehicle (Paragraph 56 “In some circumstances, the NOC may provide specific control parameters such as a target gap. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc.”).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of determining a terrain on an adjacent vehicle for the purpose of controlling the vehicle to maintain a distance from the lead vehicle.
Zhou does not explicitly disclose wherein tracking the first lead vehicle includes distinguishing the first lead vehicle from at least one second vehicle by generating a predicted location of the first vehicle and comparing the predicted location of the first vehicle with the at least one second vehicle
Rothoff teaches wherein tracking the first lead vehicle includes distinguishing the first lead vehicle from at least one second vehicle by generating a predicted location of the first vehicle and comparing the predicted location of the first vehicle with the at least one second vehicle (Paragraph 33 “Thereby the lead vehicle may use data from sensors located in many vehicles when controlling the movement of the group as a whole. Purely as an example, an object may be located such that the sensor of the additional vehicle is able to detect it, while the sensor of the lead vehicle is unable to detect the object, since the additional vehicle hides it. Since the group utilizes data from sensors of many vehicles, the group as a whole can consider the object.”, Paragraph 35 “The group may be controllable so as to move as one body also when a foreign object, still-standing or moving, is present within a boundary of the group. The group may for example consider a vehicle being driven in a non-autonomous mode, i.e., by a driver. The foreign object may, at least temporarily, be located within the outer boundary of the group. If the foreign object is the vehicle being driven in a non-autonomous mode, the group may move around that vehicle, as both that vehicle and the group move forward on the road. If the foreign object is a still-standing or a slow-moving object, the vehicle may overtake that foreign object. Examples are given above.”)
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of distinguishing the lead vehicle from other vehicles for the purpose of forming a platoon.	
Zhou does not explicitly disclose wherein distinguishing the lead vehicle from at least one second vehicle is performed responsive to the lead vehicle having temporarily moved out of ta field of view of the at least one sensor on the vehicle and is no longer available to the vehicle as the lead vehicle as a result, and wherein distinguishing the lead vehicle from at least on second vehicle is performed to reacquire the lead vehicle by the vehicle for use by the vehicle as the lead vehicle 
Hyun teaches wherein distinguishing the lead vehicle from at least one second vehicle is performed responsive to the lead vehicle having temporarily moved out of ta field of view of the at least one sensor on the vehicle and is no longer available to the vehicle as the lead vehicle as a result, and wherein distinguishing the lead vehicle from at least on second vehicle is performed to reacquire the lead vehicle by the vehicle for use by the vehicle as the lead vehicle  (Paragraph 48 “At least one sensor or camera 4 of the host vehicle 101 senses the vehicles near the host vehicle 101, for example, vehicles located ahead, behind, and on both sides of the host vehicle 101. The autonomous driving apparatus 2 recognizes the nearby vehicles based on data collected from the sensor or camera 4 and stores a recognition result obtained from the recognizing of the nearby vehicles. The autonomous driving apparatus identifies the nearby vehicles based on the data collected from the sensor or camera 4, and tracks and stores speeds of the nearby vehicles, distances from the host vehicle 101, a distance between the nearby vehicles, and current lanes of the nearby vehicles.”, Paragraph 75 “In response to the target vehicle 303 being present between the host vehicle 301 and the blind spot 302, the autonomous driving apparatus 22 predicts a path of the target vehicle 303 in the blind spot 302. In response to the target vehicle 303 being out of the longitudinal angle of view of the camera 304, the autonomous driving apparatus 22 controls the host vehicle 301 based on the predicted path of the target vehicle 303.”)
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of using the predicted location of the lead vehicle for the purpose of maintaining a safe distance between the lead and the host vehicle.
As to claim 18 the claim is interpreted and rejected as in claim 8.
As to claim 19 the claim is interpreted and rejected as in claim 9.
As to claim 20 the claim is interpreted and rejected as in claim 12-14.
As to claim 22 Zhou a method wherein distinguishing the lead vehicle form at least one other vehicle is performed responsive to the lead vehicle having temporarily moved out of a field of view of the at least one sensor on the vehicle, and wherein distinguishing the lead vehicle from the at least one other vehicle is performed to reacquire the lead vehicle by the vehicle (Paragraph 50-51).
As to claim 26 Hyun teaches a system wherein at least one second vehicle is identified as the lead vehicle based on a determination that the at least one second vehicle is located within a predetermined distance of the predicted location of the lead vehicle(Claim 1).
As to claim 27 Hyun teaches a system wherein the at least one second vehicle is eliminated as the lead vehicle based on a determination that the at least one second vehicle is not located within a predetermined distance of the predicted location of the lead vehicle(Figure 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2020/0286387) in view of Kegelman (US 2021/0046932), Rothoff (US 2016/0334805), and Hyun (US 2019/0337515) as applied to claim 1 above, and in further view of Hofmann (US 2018/0265054), and Lee (US 2021/0122364)
As to claim 15 Hofmann teaches a method including generating a virtual bumper for the vehicle with at least one parking sensor and varying a speed of the vehicle if an object appears within an area defined by the virtual bumper(Paragraph 23, 25).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of a parking sensor for the purpose of preventing collision with vehicles and objects.
Lee teaches determining an object size and determining if the vehicle can traverse the object if the object exceeds a predetermined size (Paragraph 194).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of determining an object size for the purpose of avoiding colliding with the object.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2020/0286387) in view of Kegelman (US 2021/0046932), Rothoff (US 2016/0334805), and Hyun (US 2019/0337515) as applied to claim 1 above, and in further view of Lahti (US 2021/0213948)
As to claim 21 Lahti teaches a method wherein the predetermine piece of terrain includes a predetermined surface property, the predetermined surface property comprising snow or ice (Paragraph 32).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of determining a surface property such as snow or ice to get information on the upcoming terrain in order to control the speed of the vehicle. 

Claim 24  is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2020/0286387) in view of Kegelman (US 2021/0046932), and Andersson (US 2017/0349177)
As to claim 24 Zhou discloses a method of controlling a vehicle, comprising:
Identifying a lead vehicle with at least one sensor on the vehicle(Paragraph 61 “The vehicle status data 280 may include information about the first vehicle 100 that may be used by the following module 220 of the second vehicle 100 to follow the first vehicle 100.”);
tracking a lead vehicle with the at least one sensor (Paragraph 61 “At 340, the following module 220 of the second vehicle 100 receives vehicle status data 280 data from the following module of the first vehicle 100. The vehicle status data 280 may have been transmitted by the following module 220 in response to the request to follow.”); and
Zhou teaches maintaining the vehicle at a predetermined following position from the lead vehicle based on a position of the lead vehicle (Abstract “The following vehicle may then use the information, along with sensor data such as images of the rear of the leading vehicle, to follow the leading vehicle from a following distance.”) 
Zhou does not explicitly disclose maintaining a vehicle at a predetermined following position for the lead vehicle based on a terrain adjacent at least one of the vehicle or the lead vehicle.
Kegelman teaches maintaining a vehicle at a predetermined following position for the lead vehicle based on a terrain adjacent at least one of the vehicle or the lead vehicle (Paragraph 56 “In some circumstances, the NOC may provide specific control parameters such as a target gap. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc.”).
wherein the predetermined piece of terrain includes a predetermined surface property(Paragraph 56 “These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to platoon controller 310.”).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of determining a terrain on an adjacent vehicle for the purpose of controlling the vehicle to maintain a distance from the lead vehicle.
Zhou does not explicitly disclose wherein maintaining the vehicle at the predetermined following position includes delaying movement of the vehicle until the lead vehicle traversed a predetermined piece of terrain.
Anderson teaches wherein maintaining the vehicle at the predetermined following position includes delaying movement of the vehicle from advancing along the terrain until the lead vehicle traversed a predetermined piece of terrain(Paragraph 56-57 “IG. 2B illustrates an example of a scenario where the preceding vehicle 110 just has passed a hill and has started to drive downhill while the vehicle 100 is driving uphill at the slope β. By retrieving the ahead slope α of the road 120 in front of the vehicle 100 in the driving direction 105, the ACC system knows that a downhill slope soon will follow, where the vehicle 100 will gain speed from gravity influence. Thus the time gap t may be prolonged in this situation.”).
It would have been obvious to one of ordinary skill to modify Zhou to include the teachings of determining a terrain on an adjacent vehicle for the purpose of controlling the vehicle to maintain a distance from the lead vehicle.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2020/0286387) in view of Kegelman (US 2021/0046932), and Andersson (US 2017/0349177) as applied to claim 24 above, and in further view of Lahti (US 2021/0213948)
As to claim 25 the claim is interpreted and rejected as in claim 21.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive
On page 8 of the applicants arguments applicants argue that Rothoff fails to disclose generating a predicted lead vehicle location and comparing same.
The examiner respectfully disagrees with the applicants arguments. The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  Figures 3b-3c illustrate a group 100 of vehicles looking to overtake the foreign object 108.  As shown in Figure 3c the system plans to overtake the foreign object 108 one by one.  Since the vehicles are driven autonomously (Paragraph 79 “he first vehicle may 16 move in a fully automated mode, i.e., fully autonomously. The concept of autonomous driving means that the vehicle is driven without human interaction.”) the system of Rothoff plans a future or predicted position that it will take which is to overtaking the foreign object(unidentified vehicle) as can be seen in Figure 3c.  In Figure 3C the lead vehicle and the vehicle in the platoon has overtaken the unidentified vehicle 108.  
On page 8 of the applicants arguments applicants argue that Hyun fails to show identifying the unidentified vehicle as the lead vehicle.
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  In this case applicants argue that there is no unidentified vehicle because prior to the target vehicle 303 being within the blind spot 302, the target vehicle 303 is known to be the target vehicle. The examiner respectfully disagrees.  When the vehicle 303 is in the blind spot the system is not able to identify any vehicle because the vehicle 303 is in the blind sport and cannot be detected by the sensors 304.  The examiner interprets the unidentified vehicle as being a vehicle that is not being able to be identified using sensors based on the gradient of the road and detection capabilities of the camera sensor (Figure 3).  Further Hyun teaches that the unidentified vehicle is located within a predetermined distance of the predicted location of the lead vehicle.  (Paragraph 48 “At least one sensor or camera 4 of the host vehicle 101 senses the vehicles near the host vehicle 101, for example, vehicles located ahead, behind, and on both sides of the host vehicle 101. The autonomous driving apparatus 2 recognizes the nearby vehicles based on data collected from the sensor or camera 4 and stores a recognition result obtained from the recognizing of the nearby vehicles. The autonomous driving apparatus identifies the nearby vehicles based on the data collected from the sensor or camera 4, and tracks and stores speeds of the nearby vehicles, distances from the host vehicle 101, a distance between the nearby vehicles, and current lanes of the nearby vehicles.”, Paragraph 75 “In response to the target vehicle 303 being present between the host vehicle 301 and the blind spot 302, the autonomous driving apparatus 22 predicts a path of the target vehicle 303 in the blind spot 302[unidentified vehicle within a predetermined distance of the predicted location of the lead vehicle]. In response to the target vehicle 303 being out of the longitudinal angle of view of the camera 304, the autonomous driving apparatus 22 controls the host vehicle 301 based on the predicted path of the target vehicle 303.”).  As can be seen Hyun further teaches of multiple nearby vehicles not just 2 vehicles as shown in Figure 3 can be tracked and identified by the host vehicle. 
On page 9 of the applicants arguments applicants argue with respect to claim 4 that the cited references do not disclose the unidentified vehicle being eliminated as the lead vehicle.
The examiner respectfully disagrees with the applicants arguments. Hyun teaches a method wherein the unidentified vehicle is eliminated as the lead vehicle when the unidentified vehicle is not located within a predetermined range of the predicted location of the lead vehicle (Figure 1, Paragraph 47 “Referring to FIG. 1, the host vehicle 101 is performing autonomous driving using the autonomous driving apparatus 2, and the autonomous driving apparatus 2 senses vehicles near the host vehicle 101. The host vehicle 101 is a vehicle to be controlled by the autonomous driving apparatus 2. The vehicles near the host vehicle 101 are vehicles located in a vicinity of the host vehicle, for example, vehicles located within a range defined based on a location of the host vehicle.”).  The system of Hyun detects vehicle within a range to determine whether or not to identify it as a target vehicle.
On page 9 of the applicants arguments applicants argue with respect to claim 11 that the prior art does not disclose delaying vehicle movement form advancement along a terrain, and also fails to show that such vehicle delaying until the lead vehicle traversed a predetermined piece of the terrain.
The examiner respectfully disagrees with the applicants arguments. Kegelman teaches a method wherein maintaining the vehicle at the predetermined following position includes delaying movement of the vehicle from advancement along a terrain until the first lead vehicle traversed a predetermined piece of the terrain(Paragraph 24 “In some embodiments, commanding/controlling torque may assist with platooning. When platooning, one goal is to maintain a desired position between vehicles. This position may be based on time and/or distance (e.g., time headway, distance headway). Dissolving a platoon may comprise commanding/controlling torque, ending a platoon, and/or causing a gap between vehicles to increase such that they are traveling at a safe distance.”, Figure 6-7).  Kengelman teaches of maintaining a distance between the lead vehicle 410 and the host vehicle 420.  The system slows down the vehicle to increase the gap between the vehicles which would be interpreted as delaying a movement since the vehicle 410 has slowed down to allow an increase in the distance between the two vehicles.
On page 10 of the applicants arguments with respect to claim 16 see examiners arguments and office action above.
On page 12 of the applicants arguments applicants argue with respect to claim 22 see examiners arguments and office action above.
On page 12 of the applicants arguments applicants argue with respect to claim 24 that the prior art does not disclose delaying movement of the vehicle from advancing along the terrain and fails to show advancement being delayed until the lead vehicle traverses a predetermined piece of terrain.
The examiner respectfully disagrees with the applicants arguments. Anderson teaches wherein maintaining the vehicle at the predetermined following position includes delaying movement of the vehicle from advancing along the terrain until the lead vehicle traversed a predetermined piece of terrain(Paragraph 56-57 “IG. 2B illustrates an example of a scenario where the preceding vehicle 110 just has passed a hill and has started to drive downhill while the vehicle 100 is driving uphill at the slope β. By retrieving the ahead slope α of the road 120 in front of the vehicle 100 in the driving direction 105, the ACC system knows that a downhill slope soon will follow, where the vehicle 100 will gain speed from gravity influence. Thus the time gap t may be prolonged in this situation.”).  Prolonging the time gap would mean delaying the movement of the host vehicle 100 since the host vehicle is slowed down to all for more of a distance or gap between the vehicles.
Kegelman also teaches a method wherein maintaining the vehicle at the predetermined following position includes delaying movement of the vehicle from advancement along a terrain until the first lead vehicle traversed a predetermined piece of the terrain(Paragraph 24 “In some embodiments, commanding/controlling torque may assist with platooning. When platooning, one goal is to maintain a desired position between vehicles. This position may be based on time and/or distance (e.g., time headway, distance headway). Dissolving a platoon may comprise commanding/controlling torque, ending a platoon, and/or causing a gap between vehicles to increase such that they are traveling at a safe distance.”, Figure 6-7).  Kengelman teaches of maintaining a distance between the lead vehicle 410 and the host vehicle 420.  The system slows down the vehicle to increase the gap between the vehicles which would be interpreted as delaying a movement since the vehicle
On page 12 of the applicants arguments applicants argue with respect to claim 27 that the 
The examiner respectfully disagrees with the applicants arguments. Hyun teaches a method wherein the unidentified vehicle is eliminated as the lead vehicle when the unidentified vehicle is not located within a predetermined range of the predicted location of the lead vehicle (Figure 1, Paragraph 47 “Referring to FIG. 1, the host vehicle 101 is performing autonomous driving using the autonomous driving apparatus 2, and the autonomous driving apparatus 2 senses vehicles near the host vehicle 101. The host vehicle 101 is a vehicle to be controlled by the autonomous driving apparatus 2. The vehicles near the host vehicle 101 are vehicles located in a vicinity of the host vehicle, for example, vehicles located within a range defined based on a location of the host vehicle.”).  The system of Hyun detects vehicle within a range to determine whether or not to identify it as a target vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
9/30/2022